Title: To James Madison from the Right Reverend James Madison, 3 April 1804
From: Madison, James (Reverend)
To: Madison, James


My dear Sir,
Apl 3d. 1804 Wmsburg.
Being desirous to secure as many Shares as I can command in the Virginia Bank, I must beg the Favour of you, if perfectly convenient, to remit the Amount of your Note, some Time within this Month. As Specie only will be recd. from the Subscribers, I should be much obliged, if you can furnish me with either Norfolk, or Alexandria Notes; unless you can see any other Mode, by which the Amount in Specie might be procured in Richmond, or transmitted to that Place.
What do you think of this Bank, or of the Propriety of venturing pretty largely upon the List of Subscribers. I have proposed taking 50 Shares. Do you give it your Aid? As to myself, I see no reasonable Objection to the general Plan; & I think it bids fair to ensure the same Profits, which have accrued from other Banks.
Be so good as present my best Regards to Mrs. Madison, & to be assured, that I am Dr Sir Yr Affe Friend
J Madison
